Title: Adams’ Minutes of Paine’s Authorities: 29 October 1770
From: Adams, John
To: 


       Paines Authorities.
       Foster 278. Plea of self Defense. Nailors Case.
       290. 291. §2. Slight provocation and ——. Instances in Illustration.
       295. A uses provoking Language. &c.
       298.
       Ld. Ray. 1489. Oneby’s Case.
       1 Hawk. 73 page. §25. Foster 296. §4.
       Har Thus in MS.
       1. H.H.P.C. 485. 486. Cokes Case Cro. Car.George Croke, Reports of Cases in King’s Bench and Common Bench, Part 3, Charles, London, 1657. 538.
      